Per Curiam.
The petition for writ of habeas corpus is dismissed as unauthorized. See Baker v. State , 878 So.2d 1236, 1245-46 (Fla. 2004) ("[F]rom now on, we will dismiss as unauthorized, habeas corpus petitions filed by noncapital defendants that seek the kind of collateral postconviction relief available through a motion filed in the sentencing court, and which (1) would be untimely if considered as a motion for postconviction relief under rule 3.850, (2) raise claims that could have been raised at trial or, if properly preserved, on direct appeal of the judgment and sentence, or (3) would be considered a second or successive motion under rule 3.850 that either fails to allege new or different grounds for relief, or alleges new or different grounds for relief that were known or should have been known at the time the first motion was filed.").
Roberts, Ray, and Kelsey, JJ., concur.